DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 47-51, 53, 55-58, 61-63, 65 and 66 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goto et al. (US 2020/0154481).
Regarding claims 47 and 66, Goto et al. disclose a method for a terminal device (Figure 3, terminal apparatus 20) to determine DMRS (Paragraph 0092, generate the DMRS signal), the method comprising and the terminal device comprising a processor (Figure 3, controller 208); and a memory, containing instructions executable by the processor (Paragraphs 0166 and 0168, program stored in memory executed by CPU), whereby the terminal device is configured at least to:
Obtain a DMRS configuration and a corresponding signature assigned by a network side node 
Construct a DMRS according to the DMRS configuration (Paragraph 0092, controller 208 of terminal apparatus 20 controls uplink reference signal generation unit 2112 and multiple access processing unit 2106 in accordance with parameters and multi-access signature resources used to generate the DMRS calculated from the configuration information related to the grant free access; Paragraph 0104, uplink reference signal generation unit 2112 generates the DMRS in accordance with configuration information about the DMRS input from the controller 208, the configuration information being associated with a configuration related to the grant free access [configuration related to the multi-access physical resource/multi-access signature resource]); and
Map the DMRS to a physical channel assigned to the terminal device (Paragraph 0105, multiplexing unit 2108 maps the uplink physical channel signal and the uplink reference signal [DMRS] to resource elements for each transmit antenna port; Paragraphs 0042 and 0075, assignment);
Wherein the signature indicates a processing configuration for the physical channel 
Regarding claim 48, Goto et al. disclose wherein the physical channel is assigned from a plurality of physical channels located at a set of radio resource elements (Paragraph 0042, resource block assignment to a physical uplink shared channel; Paragraph 0084, plurality of physical channels); and/or wherein the processing configuration is for processing a TB of the physical channel (Paragraphs 0097-0098, multi-access resources [multi-access physical resources, multi-access signature resources] in which uplink data [transport blocks] is transmitted).
Regarding claim 49, Goto et al. disclose wherein processing a TB comprises processing information bits of the TB to produce modulation symbols carried in the physical channel (Paragraph 0103, modulation symbols), wherein the modulation symbols vary in response to that a different signature is applied to the same information bits (Paragraphs 0110 and 0141, multi-access signature applied to the uplink data; Paragraph 0049, multi-access signatures selected from the multi-access signature pool of available multi-access signatures), and wherein processing information bits of the transport block comprises at least one of: generating error correction coded bits of the information bits (Paragraph 0101, coding unit 2100 performing error correction coding); interleaving the error correction coded bits (Paragraph 0102, interleave unit 2106 performing interleave processing); scrambling the error correction coded bits (Paragraph 0146, scrambling applied to the coded bit sequence obtained from the coding unit 2100); mapping the error correction coded bits to the physical channel (Paragraph 0105, multiplexing unit 2108 multiplexes [maps] the uplink physical channel and uplink reference signal for each transmit antenna port); generating modulation symbols of the information bits (Paragraph 0101, modulation unit 2102 modulates coded bits input from the coding unit 2100); spreading the modulation symbols (Paragraph 0102, spreading processing in the multiple access processing scrambling the modulation symbols; and assigning a power level to the physical channel (Paragraph 0106, transmit power control function).
Regarding claim 50, Goto et al. disclose wherein the DMRS configuration comprises at least one of: an identifier number n of a DMRS port, an identifier number ID-GP of a generation parameter of a DMRS sequence, and a value of the generation parameter of the DMRS sequence (Paragraph 0097, configuration information related to the grant free access may include a configuration of the DMRS/identification signal; Paragraph 0104, configuration information about the demodulation reference signal may be associated with a configuration related to the grant free access, the configuration information about the demodulation reference signal/identification signal being used to generate a sequence; Paragraph 0075, cyclic shift [generation parameter]; Paragraph 0096, scrambling identity [generation parameter]).
Regarding claim 51, Goto et al. disclose wherein an identifier number IDS of the signature is determined based on at least one of: the identifier number n of the DMRS port, the IDGP, and the value of the generation parameter (Paragraph 0049, multi-access signature is information indicating a characteristic (mark or indicator) that distinguishes (identifies) the uplink physical channel. Examples of the multi-access signature include a spatial multiplexing pattern, a spreading code pattern, an interleaved pattern, a DMRS pattern/an identification signal pattern, and transmit power, at least one of which is included in the multi-access signature).
Regarding claim 53, Goto et al. disclose wherein the generation parameter comprises at least one of: a scramblingID, a cyclic shift, and a root sequence, which are used for generating the DMRS sequence (Paragraph 0049, cyclic shift; Paragraph 0096, scrambling identity).
Regarding claim 55, Goto et al. disclose wherein obtaining a DMRS configuration and a corresponding signature assigned by the network side node comprises one of: receiving, from the network side node, a message including at least one of the n, the IDGP, and the value of the generation parameter; wherein the IDS is determined by the terminal device, based on the at least one of the n, the IDGP, and the value of the generation parameter of the DMRS sequence; and receiving, from the network side node a message including the IDS, and at least one of the n, the IDGP, and the value of the generation parameter (Paragraph 0074-0075, DCI used to notify the terminal apparatus of control information includes information related to the cyclic shift [generation parameter/IDGP] for the DMRS, multi-access resources/multi-access signature resources [IDS] available to the terminal, and configuration information related to the grant free access).
Regarding claim 56, Goto et al. disclose wherein the DMRS configuration is assigned from a plurality of DMRS configurations (Paragraph 0066, generation of a plurality of DMRS sequences from one basic sequence) extended using at least one of: scrambling an plurality of DMRS sequences with a plurality of scrambling sequences; mapping more than one DMRS sequence to a DMRS port; increasing resources assigned to the plurality of DMRS sequences, wherein the resource comprises at least on of time resource, frequency resource, and CDM cover code resource; assigning a DMRS sequence and a DMRS port to a group of physical channels corresponding to terminal devices located in a predetermined physical distance; and using a non-DMRS reference signal in a network for demodulation as a function of DMRS (Paragraph 0103, scrambling; Paragraphs 0063 and 0067, SRS as non-DMRS; Paragraphs 0082-0083, 0108, synchronization signal as non-DMRS).
Regarding claim 57, Goto et al. disclose wherein the plurality of scrambling sequences comprises at least one of a pseudorandom sequence, an M-sequence, and a Gold sequence (Paragraph 0103, Gold sequence); and/or wherein the plurality of scrambling sequences are distinguished form each other by changing at least one of a root index, a generator polynomial, a cyclic shift value, and a sequence offset value (Paragraphs 0065-0066, cyclic shift index).
Regarding claim 58, Goto et al. disclose wherein the plurality of scrambling sequences are determined based on the signature (Paragraph 0096, information indicating that grant free access is supported may include a configuration lookup table for configuration of the multi-access physical resource and the multi-access signature resource. The information indicating that the grant free access is supported may include some or all of an antenna port, a capability corresponding to multiple tables indicating a scrambling identity and the number of layers…).
Regarding claim 61, Goto et al. disclose wherein an information element for a terminal device is configured to indicate whether to support a scrambled DMRS sequence (Paragraph 0096, information indicating grant free access support includes capability corresponding to multiple tables indicating scrambling identity).
Regarding claim 62, Goto et al. disclose wherein the terminal device comprises a NOMA terminal configured to support the scrambled DMRS sequence (Paragraph 0042, terminal apparatuses supporting non-orthogonal multi-access).
Regarding claim 63, Goto et al. disclose wherein the plurality of DMRS sequences are orthogonal (Paragraph 0150, orthogonal resources for DMRS).
Regarding claim 65, Goto et al. disclose wherein the non-DMRS reference signal is a SSS (Paragraphs 0082-0083, 0108, synchronization signal as non-DMRS).

Allowable Subject Matter
Claims 52, 54, 59, 60 and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 52 and 54, the prior art does not teach or adequately suggest the recited equations for determining identifier number IDS- of the signature; regarding claim 59 (and further dependent claim 60), the prior art does not teach or adequately suggest scrambling sequence IDSQ being equal to the recited equations/calculations; regarding claim 64, the prior art does not teach or adequately suggest the increasing of the number of CDM groups for a plurality of DMRS sequences or increasing time interval or frequency interval between DMRS sequences.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

March 24, 2022